DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 25 April 2022.

Regarding Previous Rejection Under 35 USC § 112
	Previous rejection of claims 1-4 and 11-18 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-9] with respect to rejection of claims 1, 5, and 11 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 7-9, Applicants argue that Schlaupitz fails to teach “the electronic controller being programmed to control the light assembly to illuminate a first color when the state of charge of the battery is above a predetermined state of charge threshold, the electronic controller being programmed to control the light assembly to illuminate a second color when the state of charge of the battery is below the predetermined state of charge threshold, the first and second colors being different”.
Newly found reference Seo teaches a vehicle system where lights assembly project different colors based on the charge status of the vehicle’s battery, as shown in Fig. 5; that is, a first color when the status of the battery is above a threshold, and a second color when the status of the battery is below the threshold [Paragraph 75].

Regarding claims 5 and 11, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 5, 10-11 have been amended. Thus, claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz (US Patent Application Publication No. 2017/0028795) in view of Seo et al. (US Patent Application Publication No. 2016/0068076).

Regarding claim 1, Schlaupitz teaches a vehicle lighting system (Fig. 1), comprising:
a light assembly including one or more lights configured to illuminate an external area that is in a vicinity of a vehicle having the light assembly installed thereon (light assemblies 30, 130, 230, 330, 430, 530, 630, 730, 830 are configured to illuminate external area of vehicle [Paragraph 17]); and
an [electronic] controller (controller 50) programmed to receive a battery status signal from a battery of the vehicle (charging status from battery is received by controller 50 [Paragraph 19]), the [electronic] controller being further programmed to control the light assembly to illuminate the one or more lights to display a state of charge of the battery (status of the battery is being displayed externally from vehicle [Abstract | Paragraphs 11, 17, 19]) when the vehicle is in a predetermined condition (the status is being notified based on different factors such as the proximity of the vehicle fob, locking/unlocking status of the vehicle, etc. [Paragraphs 11, 12]),
the predetermined condition being at least one of a condition in which a remote electronic device is within a vicinity of the vehicle, a condition in which the vehicle has transitioned from a locked state to an unlocked state, and a condition in which the vehicle is about to be transitioned from the locked state to the unlocked state (the status is being notified based on different factors such as the proximity of the vehicle fob, locking/unlocking status of the vehicle, etc. [Paragraphs 11, 12]).
Although not explicitly recited about electronic [controller], Schlaupitz discloses that the disclosed controller 50 is a digital computer programmed to execute instructions [Paragraph 13].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed controller 50 is also an electronic controller (as taught by Schlaupitz) for the purpose of performing the control of the vehicle.
However, Schlaupitz does not explicitly mention the electronic controller being programmed to control the light assembly to illuminate a first color when the state of charge of the battery is above a predetermined state of charge threshold, the electronic controller being programmed to control the light assembly to illuminate a second color when the state of charge of the battery is below the predetermined state of charge threshold, the first and second colors being different.
Seo teaches, in a similar field of endeavor of vehicle systems, the following:
the electronic controller being programmed to control the light assembly to illuminate a first color when the state of charge of the battery is above a predetermined state of charge threshold, the electronic controller being programmed to control the light assembly to illuminate a second color when the state of charge of the battery is below the predetermined state of charge threshold, the first and second colors being different (it is disclosed a vehicle system where lights assembly project different colors based on the charge status of the vehicle’s battery, as shown in Fig. 5; that is, a first color when the status of the battery is above a threshold, and a second color when the status of the battery is below the threshold [Paragraph 75]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Schlaupitz) by changing color of lights based on status of battery (as taught by Seo) for the purpose of efficiently check the status or the remaining power amount of battery (Seo – Paragraph 7).

Regarding claim 2, Schlaupitz further teaches the vehicle lighting system according to claim 1, wherein the one or more lights includes a plurality of light emitting diodes (LEDs comprised in the light assembly [Paragraph 26]).

Regarding claim 3, Schlaupitz further teaches the vehicle lighting system according to claim 2, wherein the plurality of light emitting diodes are configured to emit a plurality of display colors based on the battery status signal from the battery (different colors are emitted based on level of the status of the sensor being sensed. Hence, the LEDs are displayed based on the status of the battery [Paragraph 21]).

Regarding claim 4, Schlaupitz further teaches the vehicle lighting system according to claim 2, wherein
the electronic controller is configured to send a first battery status signal to the light assembly when the state-of-charge of the battery is less than or equal to a predetermined charge, the electronic controller being configured to send a second battery status signal to the light assembly when the state-of-charge of the battery is greater than the predetermined charge (based on thresholds, a person having ordinary skills in the art would recognize that the different signals are informed to the controller 50 [Paragraph 20-21, 23-24]),
the plurality of light emitting diodes being configured to display a first color of the plurality of display colors in response to the first battery status signal, and a second color of the plurality of display colors in response to the second battery status signal (thus the LEDs display the lights based on the thresholds [Paragraph 20-21, 23-24]).

Regarding claim 5, Schlaupitz teaches a state-of-charge display system (Fig. 1), comprising:
a welcome light module having a welcome light assembly (light assemblies 30, 130, 230, 330, 430, 530, 630, 730, 830 are configured to illuminate external area of vehicle [Paragraph 17]); and
an [electronic] controller programmed to receive a battery status signal from the battery (charging status from battery is received by controller 50 [Paragraph 19]), the [electronic] controller being further programmed to control the light assembly to illuminate to display a state of charge of the battery (status of the battery is being displayed externally from vehicle [Abstract | Paragraphs 11, 17, 19]).
Although not explicitly recited about electronic [controller] and a vehicle battery, Schlaupitz discloses that the disclosed controller 50 is a digital computer programmed to execute instructions [Paragraph 13], as well as that the assembly lights are configured to display a charging of a battery that is not shown [Paragraph 19].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed controller 50 is also an electronic controller and that there is a battery implicitly included (as taught by Schlaupitz) for the purpose of performing the control of the vehicle.
However, Schlaupitz does not explicitly mention the electronic controller being programmed to control the light assembly to illuminate a first color when the state of charge of the battery is above a predetermined state of charge threshold, the electronic controller being programmed to control the light assembly to illuminate a second color when the state of charge of the battery is below the predetermined state of charge threshold, the first and second colors being different.
Seo teaches, in a similar field of endeavor of vehicle systems, the following:
the electronic controller being programmed to control the light assembly to illuminate a first color when the state of charge of the battery is above a predetermined state of charge threshold, the electronic controller being programmed to control the light assembly to illuminate a second color when the state of charge of the battery is below the predetermined state of charge threshold, the first and second colors being different (it is disclosed a vehicle system where lights assembly project different colors based on the charge status of the vehicle’s battery, as shown in Fig. 5; that is, a first color when the status of the battery is above a threshold, and a second color when the status of the battery is below the threshold [Paragraph 75]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Schlaupitz) by changing color of lights based on status of battery (as taught by Seo) for the purpose of efficiently check the status or the remaining power amount of battery (Seo – Paragraph 7).

Regarding claim 6, Schlaupitz further teaches the state-of-charge display system according to claim 5, wherein the welcome light assembly is configured to illuminate an exterior area of the vehicle in response to receiving the battery status signal (at light 230, over the floor, the status is being displayed).

Regarding claim 7, Schlaupitz further teaches the state-of-charge display system according to claim 5, wherein the welcome light assembly includes one or more lights include a plurality of light emitting diodes (LEDs comprised in the light assembly [Paragraph 26]).

Regarding claim 8, Schlaupitz further teaches the state-of-charge display system according to claim 7, wherein the plurality of light emitting diodes are configured to emit a plurality of display colors based on the battery status signal from the battery (different colors are emitted based on level of the status of the sensor being sensed. Hence, the LEDs are displayed based on the status of the battery [Paragraph 21]).

Regarding claim 9, Schlaupitz further teaches the state-of-charge display system according to claim 7, wherein
the electronic controller is configured to send a first battery status signal to the light assembly when the state-of-charge of the battery is less than or equal to a predetermined charge, the electronic controller being configured to send a second battery status signal to the light assembly when the state-of-charge of the battery is greater than the predetermined charge (based on thresholds, a person having ordinary skills in the art would recognize that the different signals are informed to the controller 50 [Paragraph 20-21, 23-24]),
the plurality of light emitting diodes being configured to display a first color of the plurality of display colors in response to the first battery status signal, and a second color of the plurality of display colors in response to the second battery status signal (thus the LEDs display the lights based on the thresholds [Paragraph 20-21, 23-24]).

Regarding claim 10, Schlaupitz further teaches the state-of-charge display system according to claim 5, wherein the electronic controller is programmed to control the welcome light module so that the welcome light assembly displays the state of charge of the battery when the vehicle is in a predetermined condition, the predetermined condition being at least one of a condition in which a remote electronic device is within a vicinity of the vehicle, a condition in which the vehicle has transitioned from a locked state to an unlocked state, and a condition in which the vehicle is about to be transitioned from the locked state to the unlocked state (the status is being notified based on different factors such as the proximity of the vehicle fob, locking/unlocking status of the vehicle, etc. [Paragraphs 11, 12]).

Regarding claim 11, Schlaupitz teaches a vehicle having a state-of-charge display system (Fig. 1), the vehicle comprising:
a vehicle body component (the body of the disclosed vehicle);
a vehicle lighting system having a welcome light assembly installed to the vehicle body component and integrated with a welcome light module of the vehicle (light assemblies 30, 130, 230, 330, 430, 530, 630, 730, 830 are configured to illuminate external area of vehicle [Paragraph 17]); and
an [electronic] controller programmed to receive a battery status signal from the vehicle battery (charging status from battery is received by controller 50 [Paragraph 19]), the [electronic] controller being further programmed to control the welcome light assembly to illuminate to display a state of charge of the battery when the vehicle (status of the battery is being displayed externally from vehicle [Abstract | Paragraphs 11, 17, 19]).
Although not explicitly recited about electronic [controller] and a vehicle battery, Schlaupitz discloses that the disclosed controller 50 is a digital computer programmed to execute instructions [Paragraph 13], as well as that the assembly lights are configured to display a charging of a battery that is not shown [Paragraph 19].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed controller 50 is also an electronic controller and that there is a battery implicitly included (as taught by Schlaupitz) for the purpose of performing the control of the vehicle.
However, Schlaupitz does not explicitly mention the electronic controller being programmed to control the light assembly to illuminate a first color when the state of charge of the battery is above a predetermined state of charge threshold, the electronic controller being programmed to control the light assembly to illuminate a second color when the state of charge of the battery is below the predetermined state of charge threshold, the first and second colors being different.
Seo teaches, in a similar field of endeavor of vehicle systems, the following:
the electronic controller being programmed to control the light assembly to illuminate a first color when the state of charge of the battery is above a predetermined state of charge threshold, the electronic controller being programmed to control the light assembly to illuminate a second color when the state of charge of the battery is below the predetermined state of charge threshold, the first and second colors being different (it is disclosed a vehicle system where lights assembly project different colors based on the charge status of the vehicle’s battery, as shown in Fig. 5; that is, a first color when the status of the battery is above a threshold, and a second color when the status of the battery is below the threshold [Paragraph 75]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Schlaupitz) by changing color of lights based on status of battery (as taught by Seo) for the purpose of efficiently check the status or the remaining power amount of battery (Seo – Paragraph 7).

Regarding claim 12, Schlaupitz further teaches the vehicle according to claim 11, wherein the vehicle body component is installed onto an underbody of the vehicle (at light 230, over the floor, the status is being displayed).

Regarding claim 13, Schlaupitz further teaches the vehicle according to claim 11, wherein the vehicle body component is a rear body component of the vehicle (at light 730, rear the vehicle, the status is being displayed).

Regarding claim 14, Schlaupitz further teaches the vehicle according to claim 11, wherein the welcome light assembly is configured to illuminate an exterior area of the vehicle in response to receiving the battery status signal (at light 230, over the floor, the status is being displayed).

Regarding claim 15, Schlaupitz further the vehicle according to claim 14, wherein the welcome light assembly includes a plurality of light emitting diodes (LEDs comprised in the light assembly [Paragraph 26]).

Regarding claim 16, Schlaupitz further the vehicle according to claim 15, wherein the plurality of light emitting diodes are configured to emit a plurality of display colors based on the battery status signal from the battery (different colors are emitted based on level of the status of the sensor being sensed. Hence, the LEDs are displayed based on the status of the battery [Paragraph 21]).

Regarding claim 17, Schlaupitz further the vehicle according to claim 16, wherein
the electronic controller is configured to send a first battery status signal to the welcome light assembly when the state-of-charge of the battery is less than or equal to a predetermined charge, the electronic controller being configured to send a second battery status signal to the light assembly when the state-of-charge of the battery is greater than the predetermined charge (based on thresholds, a person having ordinary skills in the art would recognize that the different signals are informed to the controller 50 [Paragraph 20-21, 23-24]),
the welcome light assembly being configured to display a first color of the plurality of display colors in response to the first battery status signal, and a second color of the plurality of display colors in response to the second battery status signal (thus the LEDs display the lights based on the thresholds [Paragraph 20-21, 23-24]).

Regarding claim 18, Schlaupitz further the vehicle according to claim 11, wherein the electronic controller programmed to control the welcome light module to display the status of the battery when the vehicle is in a predetermined condition, the predetermined condition being at least one of a condition in which a remote electronic device is within a vicinity of the vehicle, a condition in which the vehicle has transitioned from a locked state to an unlocked state, and a condition in which the vehicle is about to be transitioned from the locked state to the unlocked state (the status is being notified based on different factors such as the proximity of the vehicle fob, locking/unlocking status of the vehicle, etc. [Paragraphs 11, 12]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633